                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

HILL-ROM SERVICES, INC.,                        )
                                                )
       Plaintiff,                               )
                                                )
       vs.                                      ) Cause No. 1:17-cv-4725-WTL-MJD
                                                )
TELLISENSE MEDICAL, LLC, et al.,                )
                                                )
       Defendants.                              )

                              ENTRY ON MOTION TO DISMISS

       This cause is before the Court on the motion to dismiss filed by Encompass Group, LLC

(“Encompass”), Tellisense Medical, LLC (“Tellisense”), and Robert Ufford (collectively, the

“Encompass Defendants”) (Dkt. No. 156). The Court, being duly advised, GRANTS IN PART

and DENIES IN PART the Encompass Defendants’ motion for the reasons set forth below.

                                       I.      Legal Standard

       The Encompass Defendants move to dismiss the Plaintiff’s Second Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that the Second Amended

Complaint fails to state a claim for which relief can be granted.

       “To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, if accepted as true, to ‘state a claim to relief that is plausible on its face.’”
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
       Twombly, 550 U.S. 544, 570 (2007)). We “must accept as true all of the
       allegations contained in a complaint” that are not legal conclusions. Id.
       “Threadbare recitals of the elements of a cause of action, supported by mere
       conclusory statements, do not suffice.” Id.

Toulon v. Cont'l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017).

       A claim has facial plausibility when the plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged. The plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer possibility that a defendant has
       acted unlawfully.

Forgue v. City of Chicago, 873 F.3d 962, 966 (7th Cir. 2017) (citations omitted).

                                  II.     Factual Background

       The factual allegations in the Second Amended Complaint are taken as true for the

purposes of this motion. “Plaintiff Hill-Rom is a health care company that provides a range of

patient care solutions in a variety of areas, including the design, manufacture, and sale of, among

other things, hospital beds for use by hospitalized and bedridden patients.” Dkt. No. 143 at 5.

“To assist healthcare personnel with the detection of incontinence events in hospital beds, for

several years Hill-Rom has been working on the development of moisture detection systems that

would detect and signal the presence of incontinence events to healthcare personnel.” Id. “In

2011, Hill-Rom began a new project to develop incontinence event detection technology and

systems (the ‘Project’).” Id.

       “In or around the spring of 2013, Encompass introduced Hill-Rom to Tellisense and

Ufford, and Hill-Rom entered into negotiations and discussions with Encompass, Tellisense, and

Ufford to serve as contractors for the Project.” Id. at 6. In September 2013, Hill-Rom,

Tellisense, Ufford, and Encompass entered into a master services agreement (the “Service

Agreement”). Id. at 7.

       Prior to its dissolution, Tellisense was a Delaware limited liability company, whose

members were the Sivix Corporation and Encompass. Id. at 2. Encompass is also a Delaware

limited liability company, with individual members throughout the country. Id. The dispute

between the Plaintiff and the Encompass Defendants arose out of their work together on the

Project.




                                                 2
                                        III.    Discussion

       The Plaintiff asserts several claims against the Encompass Defendants, among them:

Count II for breach of contract under a third-party beneficiary theory; Count III for breach of

implied-in-fact contract; Count IV for promissory estoppel; Count V for fraud; Count VI for

constructive fraud; Count VII for tortious interference with contract; Count VIII for

misappropriation of trade secrets in violation of the Defend Trade Secrets Act; Count IX for

misappropriation of trade secrets in violation of the Indiana Uniform Trade Secrets Act; Count

X, which states another violation of the Indiana Uniform Trade Secrets Act; and Count XI for

conversion. The Plaintiff fails to respond to the Encompass Defendant’s arguments regarding

Counts VII and VIII. Dkt. No. 177 at 7-8. Accordingly, the Court considers these arguments

conceded, and DISMISSES Counts VII and VIII as to Encompass.

       The Encompass Defendants also argue that Counts II-VI, IX, and XI, should be dismissed

because the Plaintiff cannot impose liability against Encompass due to Tellisense’s limited

liability company status, and that Count X should be dismissed because of the statute of

limitations. The Court considers these arguments in turn.

  A.      Encompass’s Potential Liability As A Member Of A Limited Liability Company

       The Encompass Defendants argue that, as a matter of law, the Plaintiffs cannot hold

Encompass, as a member of the Tellisense limited liability company, liable for the actions of

Tellisense by claiming that Encompass is part of a joint venture. Alternatively, the Encompass

Defendants argue that even were that not the case, the Plaintiff has failed to sufficiently plead

that Tellisense was a joint venture. The Plaintiff responds by arguing that Encompass

specifically agreed to accept liability by entering into the Service Agreement, and that it is

premature for the Court to rule on whether Tellisense was a joint venture.



                                                  3
       The Plaintiff seems to concede that Encompass, as a member of the Tellisense limited

liability company, is not inherently liable for Tellisense’s actions, and thus points to

Encompass’s status as a party to the Service Agreement as a basis for liability. Acknowledging

the Plaintiff’s argument, the Encompass Defendants counter in their reply:

       Pursuant to the [Second Amended Complaint], Encompass Defendants’ purported
       obligations under the Service Agreement were to (1) execute appropriate
       agreements with their contractors and subcontractors; and (2) indemnify Plaintiff
       for losses resulting from the actions of their agents related to the Project. Even
       accepting these allegations as true for purposes of this Motion, however, this does
       not mean that Encompass Defendants agreed to be individually liable for the
       tortious actions of the other signatories or the other signatories’ agents.
       Contractual liability and agency liability are not interchangeable. The most that
       Plaintiff could demonstrate—even taking its allegations as true—is that
       Encompass allegedly agreed to indemnify Plaintiff for the harms caused by
       Tellisense and its agents. Encompass did not, however, agree to be independently
       liable for those harms. Indeed, an agreement to indemnify is not an agreement to
       plead guilty to underlying torts.

Dkt. No. 177 at 2-3 (internal citations omitted). The Encompass Defendants’ argument is

correct. To the extent that the Plaintiff’s claims against Encompass are based upon the allegedly

tortious actions of Tellisense’s agents, the Plaintiff has a claim for indemnification, not for the

torts themselves.

       However, Encompass remains potentially liable as part of a joint venture with Tellisense.

Under Indiana law:

       A joint venture has been defined as an association of two or more persons formed
       to carry out a single business enterprise for profit. For a joint venture to exist, the
       parties must be bound by an express or implied contract providing for (1) a
       community of interests, and (2) joint or mutual control, that is, an equal right to
       direct and govern the undertaking, that binds the parties to such an agreement. A
       joint venture is similar to a partnership except that a joint venture contemplates
       only a single transaction. A joint venture agreement must also provide for the
       sharing of profits.




                                                  4
DLZ Indiana, LLC v. Greene Cty., 902 N.E.2d 323, 328 (Ind. Ct. App. 2009) (internal citations

omitted) (emphasis in original). Furthermore, “[a]s with all contracts, whether or not there is a

joint venture is ultimately a question of the intent of the parties . . . .” Id.

        The Encompass Defendants spend much time discussing how Encompass, as a member

of the Tellisense limited liability company, cannot also be part of a joint venture with it. In

particular, the Encompass Defendants note that Encompass, as a member of Tellisense, does not

have joint and several liability with Tellisense, Dkt. No. 157 at 7, and was not formed for a

single purpose, id. at 8. However, as the Plaintiff notes, it has pled that Tellisense, Encompass,

and the Sivix Group held themselves as a joint venture in a July 2013 document. See Dkt. No.

143 at 8 (“In the July 2013 SOW Response, Tellisense is represented to be a joint venture of

Defendant Encompass and another entity, the Sivix Group.”). Thus, the Plaintiff has adequately

pled that the limited liability company and its members acted as one for the purpose of the

Project. As the Plaintiff argues, it would be premature for the Court to determine more at this

stage. Accordingly, the Court DENIES the Encompass Defendants’ motion to dismiss as to

Counts II-VI, IX, and XI.

                          B.      The Statute Of Limitations Of Count X

        Count X involves an alleged violation of the Indiana Uniform Trade Secrets Act

(“IUTSA”), and is premised on the allegation that the “[r]ather than comply with and enforce the

contractual obligations to maintain the confidentiality of [the Plaintiff’s] trade secrets,

Encompass, Tellisense, and Ufford caused and facilitated the misuse of [the Plaintiff’s] trade

secrets by, inter alia, Tellisense and [Defendants Roc] Lastinger and Helvetia [Wireless, LLC]

entering into agreements that were in violation of Section 7(f) of the Service Agreement.” Dkt.

No. 143 at 58. Pursuant to Indiana law, “[a]n action for misappropriation must be brought within



                                                    5
three (3) years after the misappropriation is discovered or by the exercise of reasonable diligence

should have been discovered.” Ind. Code § 24-2-3-7. The Encompass Defendants allege that the

Plaintiff should have discovered this claim on September 17, 2013, or June 11, 2015, both of

which they argue would time-bar the Plaintiff’s claim.

       “[D]ismissal under Rule 12(b)(6) is irregular, for the statute of limitations is an

affirmative defense” and that therefore “the complaint must plainly reveal that the action is

untimely under the governing statute of limitations.” Chicago Bldg. Design, P.C. v. Mongolian

House, Inc., 770 F.3d 610, 613-14 (7th Cir. 2014) (internal quotation marks omitted). Therefore,

the question is whether the facts alleged in the Second Amended Complaint compel a finding

that the claim is time barred.

       According to the Second Amended Complaint, “[o]n September 17, 2013, [the Plaintiff]

met with Tellisense, Ufford, and Lastinger in Indiana, where [the Plaintiff] disclosed trade

secrets and Confidential Information, and the parties discussed and worked on sensor design and

the development of an incontinence detection system for [the Plaintiff]. At that meeting, Ufford

signed Lastinger’s name in [the Plaintiff’s] Visitors Register as being from Tellisense.” Dkt. No.

143 at 10. The Encompass Defendants argue that the statute of limitations should run from

September 17, 2013, because:

       Plaintiff appears to allege that Lastinger—a complete stranger to Plaintiff—
       simply showed up at Plaintiff’s headquarters on September 17, 2013 and was
       welcomed in with open arms and no questions asked. Although Plaintiff had just
       required Tellisense and all of its known affiliates to execute independent Service
       Agreements days before, Plaintiff further appears to allege that it allowed
       Lastinger to sit in on top-secret, highly confidential meetings, wherein Plaintiff
       proceeded to watch Encompass Defendants disclose trade secrets to Lastinger, all
       the while not bothering to inquire about whether Lastinger had signed a
       confidentiality agreement. This argument is absurd. But even suspending logic
       and taking these incredible allegations as true, Plaintiff’s misappropriation claim
       against Encompass Defendants fails because the statute of limitations on the claim



                                                 6
       expired on September 17, 2016—three years from the date that a reasonable
       person would have been put on notice that a misappropriation claim might exist.

Dkt. No. 157 at 13 (internal citations omitted) (emphasis in original). In response, the Plaintiff

argues that:

       [T]he Encompass Defendants completely ignore the Complaint and
       mischaracterize Defendant Roc Lastinger as a “complete stranger to Plaintiff”
       who was “welcomed in with open arms and no questions asked” before he
       attended a meeting on that date at Hill-Rom’s Batesville, Indiana facility. In
       actuality, it is alleged that the Encompass Defendants presented Lastinger (and
       Helvetia) as a member of the “Tellisense team.” This includes Tellisense’s
       representation to Hill-Rom that Lastinger was one of its “Principals” in July 2013
       and by Ufford signing Lastinger in Hill-Rom’s Visitors Register as being from
       Tellisense.

       Hill-Rom further alleges that, before Lastinger entered its premises, the
       Encompass Defendants entered into the Service Agreement on or about
       September 11, 2013. The Service Agreement has an effective date of June 3,
       2013, and it contains multiple undertakings by the Encompass Defendants as the
       “Company” to protect Hill-Rom’s trade secrets and confidential information.
       Based on these well-pleaded allegations, Hill-Rom had every reason to believe
       that Lastinger was an agent, employee, principal or representative of Tellisense
       and bound by the Service Agreement when he attended the September 17, 2013
       meeting.

Dkt. No. 175 at 10-11 (internal citations and footnote omitted). Finally, in their reply, the

Encompass Defendants assert that the Plaintiff’s argument:

       fails to account for the reason why Plaintiff insisted on executing a seventeen-
       page agreement with Tellisense and Encompass and Ufford—who were also
       inarguably part of the “Tellisense team”—a mere six days before it welcomed
       Lastinger into its headquarters to observe its alleged trade secrets. Indeed, Ufford
       was also held out as a Tellisense team-member and would also have ostensibly
       signed in as such, and yet Plaintiff required him to execute the Service Agreement
       in his individual capacity. Plaintiff therefore has not—and cannot—justify its
       insistence on executing extensive written contracts with some of Tellisense’s team
       members while completely ignoring others.

Dkt. No. 177 at 10 (internal citations omitted).

       The factual dispute laid bare by these arguments demonstrate that the statute of

limitations issue cannot be decided at this stage. The Second Amended Complaint contains


                                                   7
allegations that the Plaintiff considered Lastinger an agent of Tellisense, a party with contractual

obligations to protect the Plaintiff’s trade secrets and confidential information. See, e.g., Dkt.

No. 143 at 10 (“Ufford signed Lastinger’s name in Hill-Rom’s Visitors Register as being from

Tellisense”). Accordingly, the fact the Plaintiff did not execute an agreement to protect its trade

secrets and confidential information with Lastinger does not “plainly reveal” that the Plaintiff

should have known about its IUTSA claim on September 17, 2013, and that the statute of

limitations expired on September 17, 2016.

       The Encompass Defendants argue in the alternative that the statute of limitations began to

run on June 11, 2015 when “Lastinger gave a presentation . . . during which he disclosed that he

had several patents pending on information that was related to the exact technology developed

during the work on the Project.” Dkt. No. 157 at 15. Accordingly, the Encompass Defendants

argue that:

       [i]t is therefore difficult—if not impossible—for Plaintiff to now allege that it did
       not have sufficient information on June 11, 2015 to cause it to at least inquire
       about whether a legal harm had occurred. Indeed, if Plaintiff’s allegations are to
       be believed, Lastinger effectively stood up at a meeting and told Plaintiff on June
       11, 2015 that he—having learned confidential information through Encompass
       Defendants—had taken and patented Plaintiff’s purported trade secrets for
       himself. Such a proclamation undoubtedly would have put a “person of common
       knowledge and experience on notice” that it should inquire in the confidentiality
       and ownership protections in place.

Id. (internal citations omitted). The Court disagrees. The Plaintiff notes that they were also told

by Helvetia and Lastinger that “everything we have done on this project is Hill-Rom’s, period.”

Dkt. No. 175 at 11 (quoting Dkt. No. 143 at 21). While the Encompass Defendants note that the

Plaintiff alleges that Helvetia and Lastinger stated in a presentation that “[p]rior to entering into a

development agreement with Enco[m]pass for the Hill-Rom incontinence project, Helvetia

developed a series of proprietary (patent pending) concepts for motion detection,” Dkt. No. 177

at 13 (quoting Dkt. No. 143 at 21), and argue that this statement should have put the Plaintiff on
                                                  8
notice. This is parsing the allegations too finely. This statement does not amount to an

admission that the Helvetia and Lastinger “had worked on an and developed Plaintiff’s exact

trade secrets without any agreement with Encompass Defendants.” Dkt. No. 177 at 13.

Accordingly, the allegations in the Second Amended Complaint do not compel the conclusion

that the Plaintiff was put on notice of this claim by June 11, 2015, and therefore the Encompass

Defendants’ motion to dismiss this claim is DENIED.

                                        IV.     Conclusion

       For the reasons set forth above, the motion to dismiss filed by Encompass Group, LLC,

Tellisense Medical, LLC, and Robert Ufford (Dkt. No. 156) is GRANTED IN PART and

DENIED IN PART.

       The Encompass Defendants have filed a document entitled Notice of Joinder to

Defendants Helvetia Wireless, LLC and Roc Lastinger’s Motion to Dismiss (Dkt. No. 218). The

Court construes the Notice as a motion to join and DENIES that motion. If the Encompass

Defendants believe that there are additional arguments they are entitled to make regarding the

adequacy of the Second Amended Complaint as it applies to them, they should seek leave to file

an appropriate motion raising those arguments. The motion for leave shall explain the legal basis

for permitting them to raise the additional arguments at this stage of the litigation and shall be

accompanied by a proposed motion and brief that addresses the additional arguments as they

pertain to the Encompass Defendants and without incorporating by reference the brief of

Helvetia and Lastinger.

       SO ORDERED: 6/27/2019




Copies to all counsel of record via electronic notification

                                                  9
